Citation Nr: 1341865	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-32 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an elbow disorder.

2.  Entitlement to service connection for a wrist disorder, to include carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1992 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral wrist and elbow disorders.  (The issues as characterized by the Board should be read to include bilateral elbow and wrist disorders other than any disability caused by upper extremity radiculopathy, a disability for which the Veteran is already service connected.)

The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in December 2012, when it was remanded for further development.  

(The issue of service connection for a wrist disorder is addressed in the remand that follows the decision below.)


FINDING OF FACT

There is no underlying diagnosed disability with regard to the Veteran's elbows.



CONCLUSION OF LAW

The Veteran does not have an elbow disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2009 that provided information as to what evidence was required to substantiate the claim of service connection for an elbow disability and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a hearing before a DRO in February 2010.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board acknowledges that the elbow disability claim was the subject of a December 2012 Board remand, which instructed that the Veteran's ongoing VA treatment records be obtained.  Records through January 2013 have been associated with the Virtual VA efolder.  By a December 2012 letter, the Veteran was asked to identify any private treatment he may have received for his claimed elbow disorders; the Veteran did not respond to that letter.  Finally, the Board instructed that the Veteran be afforded a VA examination for his claimed elbow disorders; such was performed in January 2013.  Therefore, the Board finds that there has been substantial compliance with its remand.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

On appeal, and particularly at his February 2010 hearing, the Veteran indicated that he suffered from pain in his elbows; he indicated that such was a joint pain and was relieved with rest.  He further stated that at night he had to sleep with his elbows locked straight; otherwise, he would have pain.  The Veteran related his elbow pain to use of crutches and a walker secondary to his service-connected ankle and spinal disabilities.

The Board acknowledges that the Veteran is currently service connected for lumbar and cervical spine, left hip, bilateral ankle, and bilateral knee disabilities.  However, the Board has reviewed all of the Veteran's VA and private treatment records in the claims file.  Aside from other complaints of elbow joint pain, usually associated with complaints of bilateral carpal tunnel syndrome, there is no noted elbow disorder shown in any of the records.

The Board notes that the Veteran is competent to indicate that he has pain in his elbows, but he is not competent to render a diagnosis of any elbow disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

Moreover, the Board notes that pain, without an underlying malady, is not a disability for which compensation may be paid.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted).

In light of the lack of an identified elbow disorder, the Board, in its previous remand, instructed that the Veteran be afforded a VA examination to identify any current elbow disorder.  The Veteran underwent a VA examination of his elbows in January 2013.  During that examination, the Veteran reported that the pain from his carpal tunnel syndrome (in his hands and wrists) eventually moved up to his elbows, approximately a year after the initial onset of his bilateral hand and wrist problems.  He also reported flare-ups of his elbow pain associated with his carpal tunnel syndrome.  On examination, the Veteran's elbow range of motion was normal, even after repetitive testing; no additional functional limitation, such as weakness or excessive fatigability, was shown during the examination.  There was no pain on palpitation of his elbows or forearms.  There was normal muscle strength.  X-rays taken at that time were normal.  The examiner noted that there was a negative examination.  In his medical opinion, the examiner found no primary elbow disorder, though there was a bilateral carpal tunnel syndrome and a right wrist strain.  

Based on the Board's review of the VA and private treatment records-which only demonstrate reports of elbow pain-and the findings from the January 2013 VA examination, the Board must deny service connection for any elbow disorder based on the lack of any current diagnosed disability.  The evidence, including the competent lay evidence, only demonstrates that there is pain, without an underlying elbow disorder/malady.  Such is not a diagnosed disability.  See Sanchez-Benitez, supra.  The January 2013 examiner specifically noted that there was no elbow disorder found during examination.  The Board finds this evidence to be probative.  Accordingly, service connection for any elbow disorder must be denied.  See 38 C.F.R. § 3.102, 3.303, 3.310; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an elbow disorder, left or right, is denied.


REMAND

Turning to the Veteran's wrist claim, the Board asked for the Veteran to submit a detailed history of his use of crutches/assistive devices for his service-connected disabilities; such was associated with the claims file in June 2013, which is approximately 6 months after the VA examiner provided the January 2013 opinion.  Part of the opinion noted that the onset, per the Veteran's report, was in approximately 2006-2007, and noted that there was no proximate crutch use; however, the Veteran's statement noted crutch use in 2004.  

Moreover, the statement noted crutch use in 2009 and 2010, which the Board notes is approximately the time of the Veteran's bilateral CTS surgery.  The examiner does not address this fact, particularly with regards to the aggravation aspect of the opinion.  In fact, the Board notes that while the opinion notes that aggravation was less likely, the rationale generally focuses on causation rather than aggravation.  

In light of the Veteran's more specific statement submitted after the VA examiner's opinion, and the somewhat scant rationale with regards to possible aggravation, the Board finds that a remand for an addendum is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Lincoln VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral wrist/CTS disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Furnish the Veteran's claims file to the previous VA examiner in order to obtain an addendum to the January 2013 VA examination report.  

After reviewing the claims file, particularly the Veteran's June 2013 statement regarding use of crutches/assistive ambulatory devices, the examiner should address the following:

(a)  State whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's bilateral carpal tunnel syndrome and right wrist strain are caused by or the result of the Veteran's service-connected disabilities, to include use of assistive ambulatory devices such as crutches or a walker.

The examiner should specifically indicate whether the June 2013 statement at all changes the previous opinion rendered by the examiner.  

(b)  State whether the Veteran's bilateral carpal tunnel syndrome and right wrist strain are aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected disabilities, to include use of assistive ambulatory devices such as crutches or a walker.

The examiner should specifically discuss the Veteran's use of crutches from May 2009 to March 2010, as noted in the June 2013 statement, which is followed by carpal tunnel surgery in 2010.  The examiner should specifically address the Veteran's contentions that his usage of assistive ambulatory devices has exacerbated/worsened his carpal tunnel syndrome.

If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

All opinions must be accompanied by a clear explanation.  If the examiner determines that he cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the January 2013 VA examiner is unavailable to respond, a comparably qualified examiner may be called upon to provide an addendum that addresses the above.  If the January 2013 VA examiner or any other reviewer cannot answer the above without examination of the Veteran, an examination should be scheduled.)

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for wrist disorders, to include CTS.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


